DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
A preliminary amendment (PA) was filed on August 22, 2022 after filing of the application (application filing date October 19, 2020).  The PA amends claims to correspond with the substitute specification filled on June 15, 2022. The PA is entered.  Claims submitted in the PA are addressed in the current Office action. 

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-9 in the reply filed on June 15, 2022 (“the reply”) is acknowledged.  

Applicant argues that the carrier having a bond-friendly surface cannot be equated with the barrier layer disclosed by Macuga.  According to applicant, Macuga describes that the barrier layer of the house wrap provides a moisture barrier against outside water or moisture and has specific water vapor transmission rate.  Applicant points to the specification (page 6) and states that the specification describes that the bond friendly surface is a surface on which a standard complaint adhesion is obtained using conventional adhesive typical in construction.  Furthermore, on page 9 of the specification discloses ways of obtaining the bond-friendly surface, such as corona treatment, plasma treatment, a primer coating or adhesion promoter.  According to applicant.  Macuga does not disclose the feature of the carrier layer having a bond-friendly surface. Page 3 of the reply.

The examiner respectfully disagrees. Applicant has not provided any factual evidence to prove why a surface of the barrier layer of Macuga cannot be considered as bond-friendly surface even though the surface receives a release coating. Furthermore, as to applicant’s argument by referring to pages 6 and 9 of the specification, it is although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  

Applicant further points to paragraph 0031 of Macuga and argues that this is not a preferred embodiment of the teachings of Macuga since such a release coating interferes with the joint sealing of the house wrap (0050 of Macuga).  Page 3 of the reply.
In response, the examiner respectfully submits that disclosed examples and preferred embodiments do not constitute teaching away from a broader disclosure or nonpreferred embodiments.  MPEP 2123 (II). 

Applicant’s comments regarding problem solving by the features defined in claims 1, 10, 13, and 15 as set forth on pages 3-4 of the reply are acknowledged. 

Applicant further argues that the PSA materials described by Macuga must have a particular moisture vapor transmission rate and a preferably non-rubber based adhesives (0033).  According to applicant, the PSA materials of the  present application are preferably based on rubber.  Page 4 of the reply.

The examiner respectfully submits that applicant’s argument is not commensurate in scope with the claimed invention.  The claimed invention does not require rubber-based adhesives.  

The requirement is still deemed proper and is therefore made FINAL.

Claims 10-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on June 15, 2022.
Information Disclosure Statement
The information disclosure statement filed on July 14, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Applicant has cited a search report (see Cite No.1 under NPL documents).  However, a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information is not provided. 
Substitute Specification
Substitute specification (“the specification”) was filed on June 15, 2022.  In accordance with 37 CFR 1.125 (b), applicant has submitted a statement that no new matter was included in the amendment to the specification. See the reply. 

The substitute specification is entered.  The substitute specification is referred in the current Office action.  

The specification is objected to because of the following informalities:

The use of the terms “Alberdingk AC7063”, “Alberdingk U3251”, “Primarl/Axilat 4801”, ‘BASF Acronal V212”, “BASF Luphen D259 U”, “BASF Acronal A245”, “Huhtamaki LDPE”, “Uzin KE 2000”, “Uzin UZ 57”, “Uzin MK 92” etc., which is a trade name or a mark used in commerce, has been noted in this application. See Examples 1-5 of the specification.  The term should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Claim Objections
Claim 3 is objected to because of the following informalities:  at line 2, insert space between “layer” and “is” in “layeris”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites that the layer of PSA has adhesion on a surface of the removable liner “of less than or equal to 2.50 N/50 mm, preferably less than or equal to 1.25 N/50 mm”.  Further, claim 1 recites that the layer of PSA has adhesion on the adhesion-friendly surface “of less than or equal to 2.50 N/50 mm, preferably less than or equal to 1.25 N/50 mm”.  

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “of less of less than or equal to 2.50 N/50 mm”, and the claim also recites “preferably less than or equal to 1.25 N/50 mm” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the examination purpose, the claim is examined based on the broader range of adhesion value (less of less than or equal to 2.50 N/50 mm).

As to claims 2-9, the preamble of these claims recite “The single-sided self-adhesive film of claim 1”.  There is a lack of antecedent basis for the aforementioned claim recitation. 

Further, regarding claim 2, this claim recites adhesion layer having an adhesion of “0.05 to 2.5 N/50 mm, preferably 0.10-1.25 N/50 mm”.  Similar to claim 1, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).

As to claim 4, this claim recites “the adhesion-reducing layer”.  There is a lack of antecedent basis for the aforementioned recitation in the claim. 

As to claim 5, this claim recites the adhesion of the adhesion layer is a maximum of 50% of the adhesion of the layer of PSA “on a substrate where adhesion is to take place”.   The meets and bounds of the claim are not clear.  The adhesion of the adhesion layer is defined relative to the adhesion of the PSA layer on a generic substrate, but specific substrate is not clearly set forth in the claim.  As such, it is unclear what are the meets and bounds of the claim. 

As to claim 7, this claim recites “wherein the topmost, surrounding environment-facing surface of the textile structure and/or of the structuring of the adhesion-friendly surface of the carrier film accounts for not more than 20% of the normal surface of the textile structure and/or of the structuring.”  It is unclear as to what is meant by this recitation.  Specifically, it is unclear what is the difference (structural and/or compositional) between the topmost environment-facing surface (“the topmost surface”)  and the normal surface of the textile structure and/or of the structuring such that the topmost surface accounts for not more than 20%.  Moreover, it is unclear what  constitutes “normal surface”.  For the examination purpose, if prior art discloses a textile structure and/or structured surface of a carrier film, it would be considered to meet this limitation. 

As to claim 8, this claim recites “wherein the textile structure and/or the structuring of the adhesion-friendly surface of the carrier film, on a side facing the surrounding environment, has an adhesion-reducing surface, which preferably makes up only the topmost, surrounding environment-facing surface of the textile structure and/or of the structuring of the carrier film and therefore accounts for a maximum of 20% of the total surface area of the side facing away from the carrier film.”  It is unclear how adhesion-friendly surface of the carrier film also has an adhesion-reducing surface, because claim does not set forth any specific structure and/or composition that distinguishes the adhesion-friendly surface from the adhesion-reducing surface. 

Furthermore, regarding claim 8, it is unclear whether the recitation “which preferably makes up only the topmost… and/or of the structuring of the carrier film and therefore accounts for…carrier film” is a positive recitation or optional.  Further, this claim recites “the structuring of the carrier film”.  There is a lack of antecedent basis for this limitation in the claim.  

As to claim 8, for purpose of examination, if prior art discloses a textile structure and/or structured surface of a carrier film, it would be considered to meet this limitation.  Furthermore, the recitation “which preferably makes up only the topmost…and/or of the structuring of the carrier film and therefore accounts for…carrier film.” Is interpreted to be optional and not required. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Seabaugh et al. (US 20170058510 A1).

Claim 1 is examined as requiring following arrangements of the carrier film, the PSA, and the removable liner: removable liner/carrier film/PSA.  Further, claim 1 is examined as requiring the adhesion of the PSA layer on the surface of the removable liner that opposes the adhesion-friendly surface of the carrier film of less than or equal to 2.50 N/50mm (note the phrase “and/or” at line 11 in claim 1). 

As to claim 1, Seabaugh discloses a roll (adhesive film self-adhesive on one side) comprising an air and water barrier article (carrier film) having opposing first and second major surfaces, a PSA disposed on at least the first major surface of the article (PSA located on a side of the carrier film that faces the surrounding environment, on the side opposing the adhesion-friendly surface), and a removable liner having a first major surface that contacts the opposite second major surface (adhesion-friendly surface) of the article, wherein the PSA contacts the second major surface of the liner when wound in the roll (abstract, 0006, and 0009).  Seabaugh further discloses that the article comprises a porous layer that is coated with a polymeric material (0014).  Further, Seabaugh discloses that the porous layer can be perforated polymeric material including multilayer films, extruded nettings, scrims, woven material, and microporous membranes (0060-0062).  The air and water barrier article of Seabaugh is useful in building envelopes (0001).  Further, when in a roll form, a surface of the PSA layer comes in contact with the surface of the liner (Figure 1, showing PSA 25 and liner surface 30). 

Further, as to claim 1, the claimed invention does not set forth any specific composition of the carrier film.  As such, the article of Seabaugh is equated to claimed carrier film.  Furthermore, as to claimed “adhesion-friendly surface”, it is submitted that no structure and/or compositional difference is seen between the claimed surface and the surface of the article of Seabaugh that receives the liner.  Accordingly, a person having ordinary skill in the art would recognize that the surface of the article of Seabaugh that receives the release liner would be adhesion-friendly surface.  

As to claim 1, Seabaugh teaches claimed invention except for the property of the adhesion of the PSA layer on the surface of the removable liner that opposes the adhesion-friendly surface of the carrier film, of less than or equal to 2.50 N/50mm.  However, it is submitted that no unobvious difference is seen between the structure and/or composition of the claimed adhesive film and the roll comprising air and water barrier article of Seabaugh as set forth previously.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness is established. MPEP 2112.01 (I).  Accordingly, it is reasonable to presume that the PSA layer of Seabaugh would inherently have the claimed adhesion.  Alternatively, it is submitted that Seabaugh discloses that the release strength between the second major surface of the liner and the PSA is less than or equal to a release strength between the first major surface of the liner and the second major surface of the air and water barrier article (0048).  Absent any criticality associated with the claimed adhesion of the PSA layer on the surface of the removable liner as claimed, a person having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to arrive at the workable range of the adhesion, including the clamed, motivated by the desire to have the PSA of Seabaugh release from the surface of the liner, when the roll of air and water barrier article is unwound so that the it can be used in in building envelopes. See also MPEP 2112.01 (I).

As to claim 2, Seabaugh discloses that the roll of air and water barrier article includes a surface modification between the second major surface of the article and the first major surface of the liner.  According to Seabaugh, the surface modification increases tack or adhesion between the second major surface of the article and the first major surface of the liner. Seabaugh discloses that examples of the surface modification includes use of primer, adhesive, and adhesion promoter (0117).  As such, Seabaugh suggests claimed adhesion layer. Seabaugh does not explicitly disclose adhesion of the adhesion layer on the adhesion-friendly surface of the carrier film as claimed (e.g. 0.05-2.5 N/50 mm).  However, no difference is seen between the claimed adhesion layer and the adhesion layer of Seabaugh as set forth previously.  As such, absent any factual evidence on the record, it is reasonable to presume that the adhesion layer of Seabaugh would inherently have the claimed adhesion.  Alternatively, the adhesion as claimed would obviously be present once the adhesion layer of Seabaugh is provided. 
As to claim 3, Seabaugh discloses that the liner is coated on at least one of the major surfaces with a release coating (adhesion reducing layer) (0048).  As such, a person having ordinary skill in the art would recognize that Seabaugh teaches providing adhesion-reducing layer on a surface of the liner that is opposite from the adhesion friendly surface of the carrier film.  Alternatively, it would have been obvious to provide adhesion reducing layer (release coating) of Seabaugh in the manner as claimed, motivated by the desire to allow the PSA to be able to release from the surface of the liner when the roll of air and water barrier article is unwound. 

As to claim 4, Seabaugh as set forth previously discloses presence of adhesion layer and adhesion-reducing layer.  Seabaugh does not explicitly teach property of the adhesion of the adhesion layer on the adhesion-friendly surface is at least twice as high as the adhesion of the PSA layer on the adhesion-reducing layer as claimed.  However, as set forth previously no difference is seen between the claimed adhesive film and the air and water barrier article of Seabaugh.  As such, the aforementioned property would inherently be present in the air and water barrier article of Seabaugh.  Alternatively, the property would obviously be presence once the article of Seabaugh is provided.  Moreover, Seabaugh discloses that application of the air barrier article is simplified if the release liner comes off on the external face of the air barrier article.  According to Seabaugh, this allows for removal of the liner after the air barrier article has been applied to a surface rather than simultaneously removing the liner while the air barrier article is being applied or removing the liner before application of the air barrier article (0006).  Absent any criticality associated with the adhesion as claimed , it would have been obvious to arrive at any suitable adhesion of the adhesion layer on the adhesion-friendly surface of the carrier film relative to the adhesion of the PSA layer on the adhesion reducing layer (release coating of Seabaugh), including the claimed, so that the release liner does not prematurely separate from the surface of the air and water barrier article and application of the air barrier article is simplified. 

As to claim 5, Seabaugh does not explicitly teach the claimed property of the adhesion of the adhesion layer on the adhesion-friendly surface of the carrier film relative to the adhesion of the PSA on a substrate.  However, .as set forth previously no difference is seen between the claimed adhesive film and the air and water barrier article of Seabaugh.  As such, the aforementioned property would inherently be present in the air and water barrier article of Seabaugh.  Alternatively, the property would obviously be presence once the article of Seabaugh is provided.

As to claim 6, this claim recites that the adhesion-friendly surface has a textile structure and/or is structured.  Seabaugh as set forth previously discloses that the porous layer is extruded netting, scrims, and woven material (0061), which teaches claimed textile structure of the adhesion-friendly surface of the carrier film.  
Furthermore, regarding claim 6, Seabaugh teaches surface modification of the interface between the second major surface of the article and the first major surface of the liner.  According to Seabaugh, the surface modification can be done to any of the second major surface of the article, the first major surface of the liner, or both.  Moreover, Seabaugh teaches that the surface modification includes etching, embossing, and extrusion onto a textured casting wheel (0117).  This disclosure of Seabaugh teaches that the adhesion-friendly surface of the carrier film is structured as claimed. 

As to claim 7, no difference is seen between the surface of the article having textile structure and/or the structured surface of Seabaugh as set forth previously and that of the claimed.  Accordingly, it is reasonable to presume that Seabaugh inherently has the claimed feature.  Alternatively, it would have been obvious to arrive at the claimed feature, motivated by the desire to adjust the adhesion between the adhesion-friendly surface of Seabaugh and the surface of the liner. 

As to claim 8, no difference is seen between the surface of the article having textile structure and/or the structured surface of Seabaugh as set forth previously and that of the claimed. Seabaugh further discloses that surface modification is used to reduce tack or adhesion between the second major surface of the article and the first major surface of the liner.  Further, Seabaugh discloses that such surface modification includes inks, release coatings, and slip coatings. (0118).  As such, a person having ordinary skill in the art would recognize that Seabaugh teaches adhesion-reducing surface as claimed. 

As to claim 9, Seabaugh teaches that the PSA includes both vapor permeable and vapor impermeable PSAs (0092).  The vapor impermeable PSA as disclosed by Seabaugh teaches claimed retarding layer for moisture.  Alternatively, it would have been obvious to use both vapor permeable and vapor impermeable PSA layers to form the air and water barrier article of Seabaugh, given that Seabaugh desires that both types of PSAs (vapor permeable and vapor impermeable) can be used. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wigger et al. (WO 2018073406A1) discloses double-sided self-adhesive vapor barrier. May (US 4751122) discloses waterproof membrane. Couturier (US 8277915 B2) discloses self-adhered air barrier membrane. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467. The examiner can normally be reached Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANISH P DESAI/Primary Examiner, Art Unit 1788
October 7, 2022